UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-7540


BERNARD MCFADDEN,

                Petitioner - Appellant,

          v.

DAVID DUNLAP, Warden of Kershaw Correctional Institution,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.     J. Michelle Childs, District
Judge. (2:15-cv-04674-JMC)


Submitted:   January 31, 2017              Decided:   February 3, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bernard McFadden, Appellant Pro Se.     Christina Catoe Bigelow,
Stephen H. Lunsford, SOUTH CAROLINA DEPARTMENT OF CORRECTIONS,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Bernard McFadden, a South Carolina state prisoner, seeks to

appeal    the    district       court’s       orders   denying      relief   on   his   28

U.S.C. § 2241 (2012) petition.                     The orders are not appealable

unless    a     circuit       justice    or    judge    issues      a   certificate     of

appealability.       28 U.S.C. § 2253(c)(1)(A) (2012).                    A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner        satisfies        this     standard         by     demonstrating     that

reasonable       jurists        would     find      that    the      district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies     relief        on     procedural         grounds,       the   prisoner      must

demonstrate       both    that     the    dispositive           procedural   ruling     is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

McFadden has not made the requisite showing.                            Accordingly, we

deny McFadden’s motion for a certificate of appealability and

dismiss the appeal.             We dispense with oral argument because the




                                               2
facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                     DISMISSED




                                       3